DETAILED ACTION
In application filed on 02/27/2019, Claims 1-11 are pending. Claims 1-5, 7-8 and 11 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Nakajima et al. [Nakajima, Kazuki, et al. "Capillary affinity electrophoresis using lectins for the analysis of milk oligosaccharide structure and its application to bovine colostrum oligosaccharides." Analytical biochemistry 348.1 (2006): 105-114], in view of Yamamoto et al. [Yamamoto, Sachio, Sho Suzuki, and Shigeo Suzuki. "Microchip electrophoresis of oligosaccharides using lectin-immobilized preconcentrator gels fabricated by in situ photopolymerization." Analyst 137.9 (2012): 2211-2217], in further view of Taga et al. [Taga, Atsushi, et al. "Simultaneous determination of the association constants of oligosaccharides to a lectin by capillary electrophoresis." Journal of Chromatography A 837.1-2 (1999): 221-229].

Regarding Claim 1, Nakajima teaches a glycan analysis method, comprising:
a fluorescent-labeling step in which a glycan in a sample is fluorescently labeled [ Page 107, ‘the fluorescent labeling of oligosaccharides with 3-aminobenzoicacid (3AA)’] ;
b) a measurement step in which a sample containing a fluorescently-labeled glycan is separated by a microchip electrophoretic method using at least two kinds of buffer solutions for separation selected from a simple buffer solution with no lectin added and a plurality of kinds of lectin-added buffer solutions each of which contains a different kind of lectin added to the simple buffer solution, and the sample is  “and a plurality of kinds of lectin-added buffer solutions each of which contains a different kind of lectin added to the simple buffer solution, and the sample is fluorescently detected;”, Nakajima teaches for CAE analysis, the capillary was filled with the same electrolyte (buffer) containing a lectin at a specified concentration, and the same mixture of the oligosaccharides was analyzed. Changes in the migration of each oligosaccharide were detected. Nakajima further teaches Figs. 5 and 6 show electropherograms of a mixture of 3AA-labeled neutral oligosaccharides in the absence and presence of six lectins [Page 111, Analysis of neutral oligosaccharides derived from bovine colostrum]. Nakajima further teaches running buffer as 100mM Tris–acetate buffer (pH 7.4) containing 0.5% polyethylene [figure 1]. Nakajima further teaches fluorescence-labeled oligosaccharides were detected with a 405-nm filter for emission and a 325-nm filter for excitation [Capillary affinity electrophoresis section, Page 107]. 
c) an identification step in which the glycan in the sample is identified by comparing a plurality of electropherograms obtained by a measurement using the at least two kinds of different buffer solutions for separation. Nakajima teaches to distinguish these oligosaccharides, we selected six lectins, each of which has a different binding specificity to Gal/GalNAc, Fuc, and GlcNAc. CAE measured (1) the migration time of each oligosaccharide in the absence of lectin and (2) the change in migration times in the presence of a lectin. A change in migration time indicates the binding of the oligosaccharide to a lectin [Page 108; Interaction between milk oligosaccharides and lectins]. Nakajima further teaches Figs. 5 and 6 show electropherograms of a mixture of 3AA-labeled neutral oligosaccharides in the absence and presence of six lectins. More than 10 peaks were detected from 1.9 to 7.0 GU and seven peaks (1, 2, 3, 7, 8, 9, and 14) were identified using the library by comparing the results with those of standard oligosaccharides, with regard to migration time and change of migration in the presence of various lectins (shown in Table 1) [Page 111; Analysis of neutral oligosaccharides derived from bovine colostrum Figures 5-6].
wherein separation conditions in the microchip electrophoresis method including a kind of simple buffer solution [Page 107, ‘Before CAE analysis, a mixture of 3AA-labeled oligosaccharides was analyzed in the absence of a lectin’; Tris–acetate
buffer (100mM, pH 7.4) was used as the electrolyte’] are such conditions under which glycans having different degrees of polymerization ranging from monosaccharide to icosasaccharide can be separated from each other in a measurement of an isomalto-oligosaccharide mixture.
Nakajima does not teach a “microchip electrophoretic method”;  “separation conditions in the microchip electrophoresis method…” ; “are such conditions under which glycans having different degrees of polymerization ranging from monosaccharide to icosasaccharide can be separated from each other in a measurement of an isomalto-oligosaccharide mixture”.

Yamamoto teaches “microchip electrophoretic method”, Yamamoto teaches there have been several combinatorial studies using lectins in the ME of oligosaccharides [Introduction, Page 2211]. Yamamoto further teaches the use of a lectin (SSA) in Microchip-based electrophoresis (ME) (‘kit’) for the separation of oligosaccharides [Introduction, Chemicals, Specific analysis of sialylated oligosaccharides from asialo–Oligosaccharides].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima to incorporate “microchip electrophoretic method” as taught by Yamamoto, motivated by the need to gain the advantages of miniaturization of devices, which reduces reagent consumption and analysis time, and makes parallel screening and automation easier [Introduction]. Doing so allows for increased sample analysis throughput in electrophoretic methods. 

Yamamoto teaches “separation conditions in the microchip electrophoresis method” [Introduction, Page 2211-2212]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima to incorporate “separation conditions in the microchip electrophoresis method” as taught by Yamamoto, motivated by the need to gain the advantages of miniaturization of devices, which reduces reagent consumption and analysis time, and makes parallel screening and automation easier [Yamamoto; Introduction and Experimental]. Doing so allows for increased sample analysis throughput in electrophoretic methods.

Nakajima in view of Yamamoto does not teach “are such conditions under which glycans having different degrees of polymerization ranging from monosaccharide to icosasaccharide can be separated from each other in a measurement of an isomalto-oligosaccharide mixture”. 

Taga teaches “are such conditions under which glycans having different degrees of polymerization ranging from monosaccharide to icosasaccharide can be separated from each other in a measurement of an isomalto-oligosaccharide mixture”. [‘CE analysis of ANTS labelled isomaltooligosaccharide mixture [Section 2.1., Chemicals; Section 3.2]. Taga further teaches the CE of a mixture of the ANTS derivatives of isomaltooligosaccharides having various DPs (degree of polymerization) in the absence (a) and presence (b) of LCA, which shows the separation ranging from GLC (dp1) to a dp30 oligosaccharide. (Figure 4a and b)’]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima, in view of Yamamoto to incorporate “including a kind of simple buffer solution are such conditions under which glycans having different degrees of polymerization ranging from monosaccharide to icosasaccharide can be separated from each other in a measurement of an isomalto-oligosaccharide mixture” as taught by Taga, motivated by the need to demonstrate the separation of isomaltooligosaccharides having various degrees polymerization (DPs) in the absence respectively, of LCA. [Taga, Page 227-228, Figures 4a and 4b].  Doing so allows for the demonstration of the separation efficiency of the microchip electrophoresis platform. 

Regarding Claim 2, Nakajima in view of Yamamoto in view of Taga teaches the glycan analysis method according to claim 1, wherein:
the simple buffer solution [Page 107, ‘Before CAE analysis, a mixture of 3AA-labeled oligosaccharides was analyzed in the absence of a lectin’; Tris–acetate buffer (100mM, pH 7.4) was used as the electrolyte’] is a separating gel having a concentration which produces a molecular-sieving effect.
The modified Nakajima does not teach “a separating gel having a concentration which produces a molecular-sieving effect”

Yamamoto teaches “a separating gel [Introduction, sieving matrices] having a concentration [Fabrication of affinity matrix; ‘concentration of acrylamide in the gel’] which produces a molecular-sieving effect [sieving matrices such as gels are well known in the art to have a concentration and molecular sieving effect’]”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima, in view of Yamamoto in further view of Taga to incorporate “a separating gel having a concentration which produces a molecular-sieving effect” as taught by Yamamoto, motivated by the need to use in situ sieving matrices to provide specific electrophoretic performance which can be applied to the separation of biological substances including DNA and proteins in microfluidic channels [Yamamoto, Introduction, sieving matrices]. Doing so allows for the sieving matrices to be incorporated in the device applied to sensitive analysis of glycoprotein-derived oligosaccharides.

Regarding Claim 3, the modified Nakajima teaches the glycan analysis method according to claim 1, wherein:
the simple buffer solution [Page 107, ‘Before CAE analysis, a mixture of 3AA-labeled oligosaccharides was analyzed in the absence of a lectin’; Tris–acetate buffer (100mM, pH 7.4) was used as the electrolyte’] “is a separating gel having a concentration [Fabrication of affinity matrix; ‘concentration of acrylamide in the gel’] which makes electrophoretic migration of proteins effectively ignorable.

The modified Nakajima does not teach “is a separating gel having a concentration which makes electrophoretic migration of proteins effectively ignorable”

Yamamoto teaches “is a separating gel [Introduction, sieving matrices] having a concentration [Page 2123-2124, Fabrication of affinity matrix; ‘concentration of acrylamide in the gel’] which makes electrophoretic migration of proteins effectively ignorable [Abstract, ‘the lectin in the polyacrylamide gel was mechanically immobilized, it maintained its activity’ ; Fabrication of affinity matrix ‘lectin-immobilized preconcentrator gels’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima to incorporate" wherein:
the simple buffer solution is a separating gel having a concentration which makes electrophoretic migration of proteins effectively ignorable" as taught by Yamamoto,
motivated by the need to provide a gel concentration for the immobilization of lectins
[Yamamoto, Abstract, Page 2124, Fabrication of the affinity matrix]. Doing so allows for the lectins to be fully immobilized while their structure and function is preserved.

Regarding Claim 7, Modified Nakajima teaches the glycan analysis according to claim 1, wherein:
separation conditions in the microchip electrophoresis method including a kind of simple buffer solution [Page 107, ‘Before CAE analysis, a mixture of 3AA-labeled oligosaccharides was analyzed in the absence of a lectin’; Tris–acetate buffer (100mM, pH 7.4) was used as the electrolyte’] are such conditions under which addition or non-addition of a lectin to the simple buffer solution causes no change in migration time of a glycan for which the lectin has no specificity [Page 106; ‘ Nakajima teaches CAE analysis involves the following two steps. In the first step, a mixture of oligosaccharides is analyzed in the absence of a lectin. In the second step, the same mixture is analyzed in the presence of a lectin, the specificity of which is well established. Changes in migration in the presence of the lectin suggest partial structures characteristic of the lectin binding’].
Modified Nakajima does not teach “separation conditions in the microchip electrophoresis method”
Yamamoto teaches “separation conditions in the microchip electrophoresis method” [Introduction, Page 2211-2212]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima to incorporate “separation conditions in the microchip electrophoresis method” as taught by Yamamoto, motivated by the need to gain the advantages of miniaturization of devices, which reduces reagent consumption and analysis time, and makes parallel screening and automation easier [Yamamoto; Introduction and Experimental]. Doing so allows for increased sample analysis throughput in electrophoretic methods.

Regarding Claim 8, the glycan analysis method according to claim 1, wherein: at least one lectin selected from SSA (Sambucus Sieboldiana Agglutinin), MAM (Maackia Amurensis) and DSA (Datura Stramonium Agglutinin) is used as the lectin.

The modified Nakajima does not teach” at least one lectin selected from SSA (Sambucus Sieboldiana Agglutinin), MAM (Maackia Amurensis) and DSA (Datura Stramonium Agglutinin) is used as the lectin”.

Yamamoto teaches "at least one lectin selected from SSA (Sambucus Sieboldiana Agglutinin), MAM (Maackia Amurensis) and DSA (Datura Stramonium Agglutinin) is used as the lectin”. [Specific analysis of sialylated oligosaccharides from asialo– oligosaccharides, ‘binding of a-2, 6-linked NeuAc to the lectin SSA to trap transferrin-derived oligosaccharides. SSA is an 80 kDa molecule with two NeuAc binding sites; Page 2212, Chemicals, ‘Sambucus sieboldiana agglutinin (SSA) and Con A were purchased from Seikagaku Kogyo (Tokyo, Japan)’]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima, to incorporate "at least one lectin selected from SSA (Sambucus Sieboldiana Agglutinin), MAM (Maackia Amurensis) and DSA (Datura Stramonium Agglutinin) is used as the lectin" as taught by Yamamoto, motivated by the need to use the binding of a-2,6-linked NeuAc to the lectin SSA to trap transferrin-derived oligosaccharides [Yamamoto, Page 2215]. Doing so allows for the demonstration of specificity of a selected lectin for a target oligosaccharide.

Regarding Claim 11, Modified Nakajima teaches a kit for glycan analysis to be used for carrying out the glycan analysis method according to claim 1, comprising:
a plurality of kinds of lectins to be added as buffer solutions for separation [Page 111, Figs. 5 and 6, ‘electropherograms of a mixture of 3AA-labeled neutral oligosaccharides in the absence and presence of six lectins’; Figs. 5 and 6, ‘Analysis of neutral oligosaccharides derived from bovine colostrum’; Fig. 1 ‘running buffer as 100 mM Tris-acetate buffer (pH 7.4) containing 0.5% polyethylene’]. 
Modified Nakajima does not teach “a kit for glycan analysis”
Yamamoto teaches “a kit for glycan analysis” [ See teachings of Yamamoto according the rejections of Claim 1, comprising the use of a lectin (SSA) in Microchip-based electrophoresis (ME) ['kit'] for the separation of oligosaccharides [Introduction, Chemicals, Specific analysis of sialylated oligosaccharides from asialo-Oligosaccharides]. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Nakajima et al. [Nakajima, Kazuki, et al. "Capillary affinity electrophoresis using lectins for the analysis of milk oligosaccharide structure and its application to bovine colostrum oligosaccharides." Analytical biochemistry 348.1 (2006): 105-114], in view of Yamamoto et al. [Yamamoto, Sachio, Sho Suzuki, and Shigeo Suzuki. "Microchip electrophoresis of oligosaccharides using lectin-immobilized preconcentrator gels fabricated by in situ photopolymerization." Analyst 137.9 (2012): 2211-2217], in further view of Taga et al. [Taga, Atsushi, et al. "Simultaneous determination of the association constants of oligosaccharides to a lectin by capillary electrophoresis." Journal of Chromatography A 837.1-2 (1999): 221-229], in further view of Schoch et al. [Schoch, Reto B., Arnaud Bertsch, and Philippe Renaud. "pH-controlled diffusion of proteins with different pI values across a nanochannel on a chip." Nano letters 6.3 (2006): 543-547]

Regarding Claim 4, Modified Nakajima teaches the glycan analysis method according to claim 1, wherein:
the simple buffer solution [Page 107, ‘Before CAE analysis, a mixture of 3AA-labeled oligosaccharides was analyzed in the absence of a lectin’; Tris–acetate buffer (100mM, pH 7.4) was used as the electrolyte’] is a buffer solution which has no interaction with the lectin in the lectin-added buffer solution.
Modified Nakajima does not teach “is a buffer solution which has no interaction with the lectin in the lectin-added buffer solution”.
Schoch teaches “is a buffer solution which has no interaction with the lectin in the lectin-added buffer solution” [Page 544, ‘To ensure that the proteins have no effect on the pH of the buffer solution, we measured the pH before and after the addition of lectin to the solution. No change in pH was observed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima, in view of Yamamoto in further view of Taga to incorporate " is a buffer solution which has no interaction with the lectin in the lectin-added buffer solution " as taught by Schoch, motivated by the need to maintain the ionic strength of the buffer solution, to prevent the Donnan effect [Schoch, Page 544]. Doing so allows for the maintenance of pH controlled transport which leads the separation of biomolecules in the nanochannels.

Regarding Claim 5, Modified Nakajima teaches the glycan analysis method according to claim 1, wherein:
the simple buffer solution [Page 107, ‘Before CAE analysis, a mixture of 3AA-labeled oligosaccharides was analyzed in the absence of a lectin’; Tris–acetate buffer (100mM, pH 7.4) was used as the electrolyte’] is a buffer solution which undergoes no substantial change in pH due to addition of a lectin.
Modified Nakajima does not teach “is a buffer solution which undergoes no substantial change in pH due to addition of a lectin”.
Schoch teaches “is a buffer solution which undergoes no substantial change in pH due to addition of a lectin” [Page 544, ‘To ensure that the proteins have no effect on the pH of the buffer solution, we measured the pH before and after the addition of lectin to the solution. No change in pH was observed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima, in view of Yamamoto in further view of Taga to incorporate “is a buffer solution which undergoes no substantial change in pH due to addition of a lectin " as taught by Schoch, motivated by the need to maintain the ionic strength of the buffer solution, to prevent the Donnan effect [Schoch, Page 544]. Doing so allows for the maintenance of pH controlled transport which leads the separation of biomolecules in the nanochannels.

Response to Arguments
Applicant’s arguments, see Page 6, filed on 04/13/2021, with respect to U.S.C §112(b) rejections of claims 3-5 is persuasive.  The rejections of Claims 3-5 with respect to U.S.C §112(b) has been withdrawn.
Applicant’s arguments, see Page 7, filed on 04/13/2021, with respect to 35 U.S.C. §103 of claims 1-5, 7-8 and 11 are fully considered but they are not persuasive.   
Applicant argues: 
[“In response, claim 1 has been amended to incorporate therein the feature of claim 6. Therefore, amended claim 1 now recites "separation conditions in the microchip electrophoresis method including a kind of simple buffer solution are such conditions under which glycans having different degrees of polymerization ranging from monosaccharide to icosasaccharide can be separated from each other in a measurement of an isomalto- oligosaccharide mixture". This feature indicates that isomalto-oligosaccharide is a measurement target in the microchip electrophoresis (ME). That is, the claimed glycan analysis method allows to identify the grycans of the isomalto-oligosaccharide in the microchip electrophoresis (ME). 
In the Office Action, Taga has been cited as teaching the above feature. However, FIG. 4 of Taga shows that "CE of a mixture of the ANTS derivatives of isomaltooligosaccharides having various DPs in the absence (a) and presence (b) of LCD". This disclosure is nothing more than 8 
a separation condition in the capillary electrophoresis (CE). As such, Taga in fact fails to disclose the above claimed feature. Therefore, none of the cited references (Nakajima, Yamamoto, and Taga) teaches or suggests the case, enabled for the first time in the present application, where the grycans of the isomalto-oligosaccharide are identified in the microchip electrophoresis (ME).].
Applicant’s arguments with respect to independent claim 1 has been considered and Examiner respectfully disagrees.  
The three cited references: Nakajima, Yamamoto and Taga, teach the electrophoretic analysis of oligosaccharides (electrophoresis) using Lectins. Regarding the analytical device used for electrophoresis, Nakajima teaches the use of capillary format [Page 108, Capillary affinity electrophoresis, ‘separated using an eCAP N-CHO capillary (Beckman–Coulter; 20cm effective length, 30cm total length, 50 µm i.d.)] ; Yamamoto teaches the use of the Microchip format [Title, Introduction, Experimental, Page 2212;  ‘A standard, cross-pattern microchip made from polymethyl methacrylate (PMMA) with channels 100 mm wide and 30 mm deep’, Abstract, ‘A lectin-impregnated gel was fabricated at the channel crossing point in a microfluidic chip made from polymethyl methacrylate (PMMA)’] Lastly, Taga teaches the use of the capillary format [Page 223, Section2.3, coating of capillaries; ‘capillary coated with linear polyacrylamide’]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the capillary electrophoresis device of Nakajima and Taga with the microchip electrophoresis device of Yamamoto because this is a substitution of equivalent elements, yielding predictable results. The cited references of Nakajima, Yamamoto and Taga, all teach the electrophoresis of oligosaccharides using Lectins for analysis using an electrophoretic platform.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                             

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797